Whether the courts below should have denied relief to the railway company in obedience to the maxim that, “He who comes into equity must come with clean hands,” is the question presented by the record and discussed by counsel. The record does not show, nor did the rejected evidence tend to show, that *856the companies which formed the passenger association had pooled their earnings; and in the argument it is assumed that although each company issued its own tickets and retained the proceeds of their sale, an agreement among them to make a stipulated reduction in passenger fares below the. usual and legal rates is illegal and contrary to public policy. Upon that assumption did the illegal contract bear such relation to the wrong whose prevention the company sought as to bar its resort to a court of equity, in view of the maxim invoked?
The maxim is more comprehensive in its results than is the kindred maxim that, “He who seeks equity must do equity.” The latter, in the cases to which it applies, defines conditions which should be annexed to a decree granting equitable relief, while that which is here invoked, in the cases to which it applies, denies to the plaintiff all relief; but so similar are they and the reasons upon which they stand in all the cases to which they apply that, in some of the earlier eases and commentaries on equity jurisprudence, the entire subject is treated as comprehended within the maxim lastly stated. It is to be observed that the conditions which are annexed to the granting of equitable relief are always founded upon considerations arising out of the subject of the suit and that a plaintiff, as a condition to equitable relief, is not required to do equity with respect to matters not involved in the subject of the suit. Prom the assumption that the companies composing the passenger association had entered into an unlawful combination in restraint of competition, it results that their conduct may be the subject of inquiry in the nature of a quo warranto, and that courts of equity will also refuse to aid in the enforcement of the contract under which such combination is formed. And this suggests the extent of the operation of the maxim which is invoked by the plaintiffs in error. It denies all relief to a suitor, however well founded his claim to equitable relief may otherwise bé if, in granting the relief which he seeks, the court would be required, by implication even, to affirm the validity of an unlawful agreement or give its approval to inequitable conduct on his part. But a court of equity is not an avenger of wrongs committed at large by those who resort to it for relief, however careful it may be to withhold its approval from those which are *857involved in the subject matter o.f the suit and which prejudi-cially affect the rights of one against whom relief is sought. The numerous cases cited in the briefs show that in the application of the maxim urged by counsel for the plaintiffs in error, the courts have consistently granted or refused relief by determining whether the reprehensible conduct of plaintiff is related to the subject of the suit. In the present case the railway company did not count upon the illegal contract, nor did it, in any manner, ask the court-to approve the validity of that contract. The tickets against whose fraudulent use the injunction was granted were issued by the company in the usual course of the business for which it was organized; the stipulations against their transfer rested upon the consideration of a reduction of the rates of carriage; they contained no stipulation contrary to any statute either of the United States or of the state of Ohio, or in contravention of public policy, nor was there anything in the conduct of the company by which any right of the original defendants was prejudiced. The judgments below are, therefore, in accordance with the uniform test as to.the application of the maxim invoked.

Judgment affirmed.